DETAILED ACTION
Pending Claims
Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 10, 11, 15, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellinger et al. (US 2016/0304684 A1 or WO 2015/082613 A1).  
Claims 1-3, 5-7, 10, 11, 15, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ellinger et al. (US 2016/0304684 A1 or WO 2015/082613 A1).
Note: all citations are directed to the equivalent US publication.
Regarding claims 1, 2, 5-7, 10, 15, 18, and 19, Ellinger et al. disclose: (1) a resin composition for a fiber-reinforced plastic (Abstract; Examples in Tables 4, 8, 12, 14 & 16), the resin composition comprising:
(A) a cyanate ester (Abstract; Examples in Tables 4, 12, 14 & 16: “PT-30”; Example in Table 8: “PT-15”; see also paragraphs 0100, 0091 & Formula (Ic) in paragraphs 0016-0017), 
(B) an epoxy resin (Abstract; Examples in Tables 4, 8, 12, 14 & 16: “GY240”; see also paragraph 0091-0092), and 
(C) an aromatic amine-based curing agent that is liquid at 25°C (Abstract; Examples in Tables 4, 8, 12, 14 & 16: “DETDA80”; see also paragraphs 0091 & Formula (IIIa) in paragraph 0054), 
wherein: an average number of cyanate groups in the cyanate ester (A) expressed as a formula (1) below is 2.1 or greater (Examples in Tables 4, 12, 14 & 16: “PT-30” yields value of 5-6; Example in Table 8: “PT-15” yields value of 4-5; see also paragraphs 0100, 0091 & Formula (Ic) in paragraphs 0016-0017):

    PNG
    media_image1.png
    62
    555
    media_image1.png
    Greyscale
 (in the formula (1), "n" represents the number of types of cyanate ester components contained in the cyanate ester (A), Ai represents the number of cyanate groups in an i-th cyanate ester component contained in the cyanate ester (A), and Xi represents the content ratio by mass of the i-th cyanate ester component in the cyanate ester (A))
and/or 
optional limitation not required: see “or” in “and/or”):

    PNG
    media_image2.png
    62
    545
    media_image2.png
    Greyscale

(in the formula (2), "n" represents the number of types of epoxy resin components contained in the epoxy resin (B), Bk represents the number of epoxy groups in a k-th epoxy resin component contained in the epoxy resin (B), and Yk represents the content ratio by mass of the k-th epoxy resin component in the epoxy resin (B));
(2) wherein the cyanate ester (A) 4Docket No. 8007-1426contains at least one compound and/or prepolymer selected from the group consisting of a compound represented by a general formula (3-1) below (optional component not required), a prepolymer of the compound represented by the general formula (3-1) below (optional component not required), and a compound represented by a general formula (3-2) below (Examples in Tables 4, 12, 14 & 16: “PT-30”; Example in Table 8: “PT-15”; see also paragraphs 0100, 0091 & Formula (Ic) in paragraphs 0016-0017):
NCO – Rb – Ra –Rc – OCN 			(3-1) 
(in the general formula (3-1), Ra represents a single bond, -S-, or a divalent hydrocarbon group, and Rb and Rc each independently represent a phenylene group that is unsubstituted or substituted with 1 to 4 alkyl groups, and when Rb and Rc are substituted with 2 to 4 alkyl groups, the alkyl groups may be the same or different),


    PNG
    media_image3.png
    189
    499
    media_image3.png
    Greyscale
 
(in the general formula (3-2), "n" represents an integer of 1 to 10, and Rd represents a hydrogen atom or an alkyl group having 1 to 4 carbon atoms);
(5 & 10) wherein the aromatic amine-based curing agent that is liquid at 25°C (C) is at least one compound selected from the group consisting of diaminodiphenylmethane, diaminodiethyldiphenylmethane, and diaminodiethyltoluene (Examples in Tables 4, 8, 12, 14 & 16: “DETDA80”; see also paragraphs 0091 & Formula (IIIa) in paragraph 0054);
(6, 15 & 18) a cured product which is obtained by curing the resin composition (paragraphs 0096-0099, 0104-0107, 0120-0126, 0132-0135 & 0141-0143); and
(7 & 19) a fiber-reinforced plastic which is obtained by curing a composition containing the resin composition and a reinforcing fiber (paragraphs 0096-0099, 0104-0107, 0120-0126, 0132-0135 & 0141-0143).
Regarding claims 3, 11, 16, and 20, the exemplary embodiments of Ellinger et al. fail to explicitly disclose: (3, 11, 16 & 20) wherein the compound represented by the general formula (3-1) above is a compound represented by a general formula (3-3) below:  5Docket No. 8007-1426 


    PNG
    media_image4.png
    166
    504
    media_image4.png
    Greyscale

(in the general formula (3-3), Re represents a single bond, a methylene group, -CH(CH3)-, -C(CH3)2-, or any one of functional groups represented by general formulae (4-1) to (4-8) below, and Rf, R9 Rh, and R' each independently represent a hydrogen atom or an alkyl group having 1 to 4 carbon atoms):


    PNG
    media_image5.png
    300
    682
    media_image5.png
    Greyscale
 (in the general formula (4-3), "in" represents an integer of 4 to 12, and in the general formulae (4-1) to (4-8), "*" represents a bond).
However, it should be noted that the claim scope is still open to: at least one compound and/or prepolymer selected from the group consisting of a compound represented by a general formula (3-1), a prepolymer of the compound represented by the general formula (3-1), and a .

Claims 1-3, 5-7, 10, 11, 15, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita et al. (WO 2017/038603 A1).
Note: equivalent US publication 2018/0251612 A1 has been relied upon as a translation document.  All citations are directed to the equivalent US publication.
Regarding claims 1, 2, 5-7, 10, 15, 18, and 19, Fujita et al. disclose: (1) a resin composition for a fiber-reinforced plastic (claims 1-4 & 6-12), the resin composition comprising:
(A) a cyanate ester (claims 1, 4 & 6: see “(B)”), 
(B) an epoxy resin (claims 1 & 3: see “(A)”), and 
(C) an aromatic amine-based curing agent that is liquid at 25°C (claims 1, 7 & 8: see “(C)”), 
wherein: an average number of cyanate groups in the cyanate ester (A) expressed as a formula (1) below is 2.1 or greater (claim 3: “Formula (2-2)” yields value of 3-12):

    PNG
    media_image1.png
    62
    555
    media_image1.png
    Greyscale
 (in the formula (1), "n" represents the number of types of cyanate ester components contained in the cyanate ester (A), Ai represents the number of cyanate groups in an i-th cyanate ester component contained in the cyanate ester (A), and Xi represents the content ratio by mass of the i-th cyanate ester component in the cyanate ester (A))
and/or 
optional limitation not required: see “or” in “and/or”):

    PNG
    media_image2.png
    62
    545
    media_image2.png
    Greyscale

(in the formula (2), "n" represents the number of types of epoxy resin components contained in the epoxy resin (B), Bk represents the number of epoxy groups in a k-th epoxy resin component contained in the epoxy resin (B), and Yk represents the content ratio by mass of the k-th epoxy resin component in the epoxy resin (B));
(2) wherein the cyanate ester (A) 4Docket No. 8007-1426 contains at least one compound and/or prepolymer selected from the group consisting of a compound represented by a general formula (3-1) below (optional component not required), a prepolymer of the compound represented by the general formula (3-1) below (optional component not required), and a compound represented by a general formula (3-2) below (claim 3: “Formula (2-2)”):
NCO – Rb – Ra –Rc – OCN 			(3-1) 
(in the general formula (3-1), Ra represents a single bond, -S-, or a divalent hydrocarbon group, and Rb and Rc each independently represent a phenylene group that is unsubstituted or substituted with 1 to 4 alkyl groups, and when Rb and Rc are substituted with 2 to 4 alkyl groups, the alkyl groups may be the same or different),


    PNG
    media_image3.png
    189
    499
    media_image3.png
    Greyscale
 
(in the general formula (3-2), "n" represents an integer of 1 to 10, and Rd represents a hydrogen atom or an alkyl group having 1 to 4 carbon atoms);
(5 & 10) wherein the aromatic amine-based curing agent that is liquid at 25°C (C) is at least one compound selected from the group consisting of diaminodiphenylmethane, diaminodiethyldiphenylmethane, and diaminodiethyltoluene (claim 7);
(6, 15 & 18) a cured product which is obtained by curing the resin composition (claims 13-16); and
(7 & 19) a fiber-reinforced plastic which is obtained by curing a composition containing the resin composition and a reinforcing fiber (claims 14-16).
Regarding claims 3, 11, 16, and 20, the claimed embodiment of Fujita et al. (claims 1-4 & 6-12) fails to explicitly disclose: (3, 11, 16 & 20) wherein the compound represented by the general formula (3-1) above is a compound represented by a general formula (3-3) below:  5Docket No. 8007-1426 


    PNG
    media_image4.png
    166
    504
    media_image4.png
    Greyscale

e represents a single bond, a methylene group, -CH(CH3)-, -C(CH3)2-, or any one of functional groups represented by general formulae (4-1) to (4-8) below, and Rf, R9 Rh, and R' each independently represent a hydrogen atom or an alkyl group having 1 to 4 carbon atoms):


    PNG
    media_image5.png
    300
    682
    media_image5.png
    Greyscale
 (in the general formula (4-3), "in" represents an integer of 4 to 12, and in the general formulae (4-1) to (4-8), "*" represents a bond).
However, it should be noted that the claim scope is still open to: at least one compound and/or prepolymer selected from the group consisting of a compound represented by a general formula (3-1), a prepolymer of the compound represented by the general formula (3-1), and a compound represented by a general formula (3-2).  Accordingly, the claim is anticipated because the claimed embodiment of Fujita et al. (claims 1-4 & 6-12) discloses a compound represented by a general formula (3-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 8, 9, 12-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ellinger et al. (US 2016/0304684 A1 or WO 2015/082613 A1).
Regarding claims 4, 8, 9, 12-14, and 17, the teachings of Ellinger et al. are as set forth above and incorporated herein to obviously satisfy the dependent limitations of claims (12-14 & 17).  The exemplary embodiments of Ellinger et al. are formulated with a bisphenol-A epoxy resin.  These embodiments fail to disclose: (4, 8, 9, 12-14 & 17) wherein the epoxy resin (B) contains at least one multifunctional epoxy resin selected from the group consisting of N,N-bis(2,3-epoxypropyl)-4-(2,3-epoxypropoxy)-2-6Docket No. 8007-1426methylaniline, N,N-bis(2,3-epoxypropyl)-4-(2,3-epoxypropoxy)aniline, and N,N,N',N'-tetra(2,3-epoxypropyl)-4,4'-diaminodiphenylmethane.  However, the general teachings of Ellinger et al. contemplate additional preferred epoxy resins, other than bisphenol-A epoxy resin.  These additional preferred epoxy resins include some the claimed resins (see paragraph 0059: N,N,O-triglycidyl-4-aminophenol and N,N,N’,N’-tetraglycidyl-4,4’-methylenebisbenzenamine).  In light of this, it has been found that combining or substituting equivalents known for the same purpose is prima facie obvious – see MPEP 2144.06.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Ellinger et al. with (N,N,O-triglycidyl-4-aminophenol and N,N,N’,N’-tetraglycidyl-4,4’-methylenebisbenzenamine); and (d) it has been found that combining or substituting equivalents known for the same purpose is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6, 7, 15, 16, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,557,002.
Claims 5, 10, 11, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,557,002 in view of Ellinger et al. (US 2016/0304684 A1 or WO 2015/082613 A1)
Regarding claims 1-3, patented claim 2 would have obviously satisfied claims (1-3) when the cyanate resin of formula (2-2) is present.
Regarding claims 6, 15, and 16, the skilled artisan would have obviously envisaged the instantly claimed cured product due to the presence of the curing agent (C) in patented claim 2.
Regarding claims 7, 19, and 20, the skilled artisan would have obviously envisaged the instantly claimed fiber-reinforced plastic due to the preamble language in patented claim 2 and the presence of the curing agent (C) in patented claim 2.
Regarding claims 5, 10, 11 & 18, patented claim 2 fails to explicitly disclose: (5, 10, 11 & 18) wherein the aromatic amine-based curing agent that is liquid at 25°C (C) is at least one compound selected from the group consisting of diaminodiphenylmethane, diaminodiethyldiphenylmethane, and diaminodiethyltoluene.  However, the teachings of Ellinger et al. demonstrate that diaminodiethyltoluene (see “DETDA80” in the Examples) is recognized in the art as a suitable liquid aromatic amine curing agent for this type of formulation.  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.

International Search Report
The international search report cited one X-reference.  This reference has been considered.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Schroll (US Pat. No. 4,142,034) discloses a related composition formulated with a cyanate ester resin, an epoxy resin, and an amine.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
September 29, 2021